UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedAugust 31, 2015 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE EXCHANGE ACT For the transition period from to Commission File No.000-52645 STRONGBOW RESOURCES INC. (Exact name of registrant as specified in its charter) Nevada 20-4119257 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 777 N. Rainbow Blvd., Suite 250, Las Vegas, Nevada 89107 (Address of principal executive offices)(zip code) (403) 241-8912 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the ExchangeAct. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoþ APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities and Exchange Act of 1933 subsequent to the distribution of securities under a plan confirmed by a court. YesoNoo APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity as of the latest practicable date:As of October 19, 2015, there were 29,904,046 shares of common stock, par value $0.001, outstanding. Table of Contents PART I - FINANCIAL INFORMATION 1 Item 1.Financial Statements 1 Item2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3.Quantitative and Qualitative Disclosures About Market Risk 14 Item 4.Controls and Procedures 14 PART II-OTHER INFORMATION 15 Item 1.Legal Proceedings 15 Item 1A.Risk Factors 16 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3.Defaults Upon Senior Securities 23 Item 4.Mine Safety Disclosures 23 Item 5.Other Information 23 Item 6.Exhibits 24 SIGNATURES 25 FINANCIAL STATEMENTS AUGUST 31, 2015 BALANCE SHEETS STATEMENTS OF OPERATIONS STATEMENTS OF CASH FLOWS NOTES TO FINANCIAL STATEMENTS 1 STRONGBOW RESOURCES INC. BALANCE SHEETS (Unaudited) August 31, 2015 February 28, 2015 $ $ ASSETS Current assets Cash - Receivable Prepaid expense and other Equipment Oil and gas properties, full cost method LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable Accrued liabilities Due to related parties Note payable Derivative financial liabilities Asset retirement obligation Stockholders' deficit Capital Stock Authorized: 750,000,000 common shares, par value $0.001 per share Issued and outstanding: 29,904,046common shares (29,881,824 at February 28, 2015) Additional paid in capital Accumulated other comprehensive loss ) ) Deficit accumulated during the exploration stage ) The accompanying notes are an integral part of these financial statements 2 STRONGBOW RESOURCES INC. STATEMENTS OF OPERATIONS (Unaudited) For the three months ended August 31, For the six months ended August 31, $ General and administrative expenses Accretion - - Consulting Depreciation Management fees Office, travel and general Professional fees Salaries and benefits - - Loss from operations ) Gain on settlement of debt - - Interest income 53 28 28 Gain on fair value adjustment of derivative financial liabilities - - Net income (loss) ) ) Foreign currency translation ) ) Comprehensive income (loss) ) ) Basic and diluted income (loss) pershare ) ) Weighted average number of basic common shares outstanding The accompanying notes are an integral part of these financial statements 3 STRONGBOW RESOURCES INC. STATEMENTS OF CASH FLOWS (Unaudited) For the six months ended August 31, $ $ Cash flows used in operating activities Net income (loss) ) Non-cash items Accretion - Gain on settlement of debt - ) Gain on fair value adjustment of derivative financial liabilities ) - Depreciation Changes in non-cash working capital items Receivable Prepaid expenses ) ) Accounts payable and accrued liabilities Cash used in operating activities ) ) Cash flows used in investing activities Expenditures on oil and gas properties ) ) Cash flows from financing activities Common stock issued for cash Net proceeds from related parties Cash provided by financing activities Effect of foreign exchange ) Change in cash ) ) Cash, beginning of period Cash, end of period - Non-cash transactions Accrued expenditures on oil and gas properties - Common stock issued as settlement of accounts payable - The accompanying notes are an integral part of these financial statements 4 STRONGBOW RESOURCES, INC. NOTES TO FINANCIAL STATEMENTS August 31, 2015 (Unaudited) 1.NATURE AND CONTINUANCE OF OPERATIONS Strongbow Resources Inc. (the “Company”) was incorporated in the State of Nevada on July9, 2004. The Company focuses its business efforts on the acquisition, exploration, and development of oil and gas properties. The accompanying financial statements have been prepared assuming the Company will continue as a going concern. As of August31, 2015, the Company has not achieved profitable operations, has incurred losses in developing its business, and further losses are anticipated. The Company has an accumulated deficit of $3,131,243. As of August 31, 2015, one Statement of Claim totaling $213,791 (CAD$281,267) is outstanding against the Company and is recorded in accounts payable. The Company’s ability to continue as a going concern is dependent upon its ability to obtain the necessary financing to meet its obligations and pay its liabilities when they come due. To date, the Company has funded operations through the issuance of capital stock and debt. Management plans to continue raising additional funds through equity or debt financings and loans from directors. There is no certainty that further funding will be available as needed. These factors raise substantial doubt about the ability of the Company to continue operating as a going concern. The ability of the Company to continue its operations as a going concern is dependent upon its ability to raise sufficient new capital to fund its operating commitments and ongoing losses and ultimately on generating profitable operations. 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The unaudited interim financial statements of the Company have been prepared in accordance with United States Generally Accepted Accounting Principles (“GAAP”) for interim financial information and the rules and regulations of the Securities and Exchange Commission (“SEC”). They do not include all information and footnotes required by GAAP for complete financial statements. However, except as disclosed herein, there has been no material changes in the information disclosed in the notes to the financial statements for the year ended February28, 2015 included in the Company’s Annual Report on Form10-K filed with the SEC. The interim unaudited financial statements should be read in conjunction with those financial statements included in the 10-K report. In the opinion of management, all adjustments considered necessary for fair presentation, consisting solely of normal recurring adjustments, have been made. Operating results for the six months ended August 31, 2015 are not necessarily indicative of the results that may be expected for the year ending February28, 2016. Recent Accounting Pronouncements Recent pronouncements with future effective dates are either not applicable or are not expected to be significant to the financial statements of the Company. 3.OIL AND GAS PROPERTIES Effective February 21, 2012, the Company entered into a Farmout Agreement (the “Agreement”) with Harvest Operations Corp. (“Farmor”). The Agreement provided for the Company’s acquisition of an undivided 100% working interest (“Working Interest”) in a petroleum and natural gas license covering land located in the Compeer Area in the Province of Alberta, Canada (the “Farmout Lands”). To earn the Working Interest the Company was required to drill, complete, equip or abandon a test well on the Farmout Lands (“Test Well”). On March 14, 2012, the Company obtained operator status and was transferred the well license relating to the Test Well. 5 The Company’s Working Interest in the Farmout Lands will be held subject to a non-convertible overriding royalty payable to the Farmor (“Farmor’s Royalty”).The Farmor’s Royalty on net crude oil revenues will be measured on a sliding scale from 5% to 15% over a range of production volumes from 1 to 150 barrels per day. The Farmor’s Royalty on net gas and other petroleum product revenues is 15%. The Test Well was spudded on May 27, 2012, and on September 5, 2012, the Company received an earning notice granting the Company a 100% working interest in the Farmout Lands. During the year ended February 28, 2015, the Company estimated that the net present value of future cash flows from the property is $587,770 and recorded an impairment charge of $221,648. During the period ended August 31, 2015, net proceeds of $nil (August 31, 2014 - $4,272) were received from the sales of oil less direct costs of $5,768 (August 31, 2014 - $7,055) was added to the carrying value of the oil and gas properties. As of August 31, 2015, the Company has incurred $579,590 (February 28, 2015 - $587,770) in exploration costs to drill, complete and equip the Test Well, net of impairment charges in prior periods. 4.EQUIPMENT August 31, 2015 Cost Accumulated Depreciation Net Book Value $ $ $ Oil and gas equipment February 28, 2015 Cost Accumulated Depreciation Net Book Value $ $ $ Oil and gas equipment 5.NOTE PAYABLE As at August 31, 2015, the Company had $19,003 (CAD$25,000) (February 28, 2015 - $19,965 (CAD$25,000)) in short term note obligations to an unrelated party. The note payable is unsecured, non-interest bearing and payable upon demand. 6.ASSET RETIREMENT OBLIGATION The Company’s asset retirement obligation consists of reclamation and closure costs associated with the Test Well in the Farmout Lands. The asset retirement obligation was estimated based on the Company’s understanding of its requirements to reclaim currently disturbed areas. Significant reclamation and closure activities include land rehabilitation, water, removal of building and well facilities and tailings reclamation. The undiscounted estimate of this liability was $38,005 (CAD$50,000) (February 28, 2015 - $39,930 (CAD$50,000)) reflecting payments commencing in 2024.This estimate was adjusted for an inflation rate of 2.00% and then discounted at a rate of 10.00% for a net present value of $21,500 (CAD$28,286) (February 28, 2015 - $21,515 (CAD$26,941)) as at August 31, 2015. 6 7.DERIVATIVE FINANCIAL LIABILITIES $ Balance, February 28, 2014 - Warrants issued Fair value adjustment ) Balance, February 28, 2015 Fair value adjustment ) Balance, August 31, 2015 The derivative liability consists of the fair value of share purchase warrants that were issued in unit private placements that have an exercise price in a currency other than the functional currency of the Company. The derivative liability is a non-cash liability as the Company will not be required to expend any cash. The fair value of the warrants was determined using the Black-Scholes option pricing model using the following weighted average market assumptions: August 31, 2015 February 28, 2015 Volatility % % Risk-free interest rate % % Expected life 1.94 years 2.44 years Dividend yield nil nil 8.SHARE CAPITAL In March 2014, the Company completed a one for four reverse stock split of the issued and outstanding common stock.All share and per share information in these financial statements has been retroactively restated to reflect the consolidation. In August 2015, the Company issued 22,222 shares for gross proceeds of $7,606 (CAD$10,000) in subscriptions for a private placement. Warrants A summary of the share purchase warrants outstanding and exercisable at August 31, 2015 is as follows: Exercise Price Number Outstanding Expiry Date $ August 26, 2016 September 3, 2017 The weighted average exercise price is $1.04 and weighted average life of the warrants is 1.94 years. 9.RELATED PARTY TRANSACTIONS During the six months ended August 31, 2015, the Company ● Incurred a total of $47,688 (August 31, 2014 - $54,984) in management fees to a director and officer of the Company. ● Incurred a total of $3,775 (August 31, 2014 - $5,223) in consulting fees to a director and officer of the Company. As at August 31, 2015, $36,000 (February 28, 2015 - $36,000) was owing to a former director and officer of the Company and has been included in accounts payable.The amounts are non-interest bearing and unsecured. 7 Due to related parties consist of the following: August 31, 2015 February 28, 2015 $ $ Due to directors and officers of the Company All of the Company’s advances from related parties are non-interest bearing, unsecured, and payable upon demand. 8 ITEM2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Forward Looking Statements This interim report on Form 10-Q contains forward-looking statements. Forward-looking statements are projections in respect of future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “expects”, “plans”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of these terms or other comparable terminology. Forward-looking statements made in this Form 10-Q include statements about: ● our beliefs regarding the future of our competitors; ● our future capital expenditures; ● our future exploration programs and results;and ● our expectation that we will be able to raise capital when we need it, including pursuant to the LOI with the Investor. Assumptions in respect of forward-looking statements have been made regarding, among other things: ● volatility in market prices for oil and natural gas; ● volatility in exchange rates; ● liabilities inherent in oil and natural gas operations; ● changes or fluctuations in production levels; ● unexpected adverse weather conditions; ● stock market volatility and market valuation of our common shares; ● uncertainties associated with estimating oil and natural gas reserves; ● competition for, among other things, capital, acquisitions of reserves, undeveloped lands and skilled personnel; ● incorrect assessments of the value of exploration and development programs; ● geological, technical, drilling, production and processing problems; ● changes in legislation, including changes in tax laws, royalty rates and incentive programs relating to the oil and natural gas industry; and ● our ability to raise capital. 9 These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled “Risk Factors” and the risks set out below, any of which may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. These risks include, by way of example and not in limitation: ● we may be unable to raise sufficient funds to execute our business plan; ● we have a limited operating history; ● we are dependent on a small management team; ● we may be unable to manage any growth; ● market conditions or operation impediments may hinder our access to natural gas and oil markets or delay our production; ● risks inherent in the oil and gas industry; ● competition for, among other things, capital and skilled personnel; and ● other factors discussed under the section entitled “Risk Factors”, any of which may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. While these forward-looking statements and any assumptions upon which they are based are made in good faith and reflect our current judgment regarding the direction of our business, actual results will almost always vary, sometimes materially, from any estimates, predictions, projections, assumptions or other future performance suggested herein. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Our financial statements are stated in United States Dollars (US$) unless otherwise stated and are prepared in accordance with United States Generally Accepted Accounting Principles. In this interim report, unless otherwise specified, all references to “common shares” refer to the common shares in our capital stock. As used in this interim report on Form 10-Q, the terms “we”, “us” “our” and “Strongbow” mean our company, Strongbow Resources Inc. Corporate Overview Our company was incorporated under the laws of Nevada on July 9, 2004. During October2007 we amended our articles of incorporation to increase the number of our authorized common shares from 75,000,000 to 750,000,000 and to forward stock split our common stock on a 10-for-1 basis. The stock split was based on market conditions and upon a determination by our Board of Directors that the stock split was in our best interests and in the best interests of our shareholders. On February 28, 2012, we adopted the assumed name of Big Lake Energy Ltd. for use in the Province of Alberta, Canada. On June 5, 2013, we adopted the assumed name of Big Lake Energy Ltd. for use in the Province of British Columbia, Canada. 10 Effective March 17, 2014, we conducted a one-for-four reverse stock split of our issued and outstanding common stock. As a result, the number of the issued and outstanding common shares decreased from 111,586,705 shares to 27,896,684 shares. Our authorized capital of 750,000,000 shares of common stock with a par value of $0.001 was unchanged. Our Current Business As of August 31, 2015, we have incurred $579,590 (February 28, 2015 - $587,770)in exploration costs to drill, complete and equip the Test Well. We also recorded $21,500 in asset retirement obligations related to the future plugging and abandonment of the Test Well. During the six months ended August 31, 2015, we did not generate any revenues from pre-production sales of oil. For accounting purposes, the proceeds from the sales less direct costs of $5,768 was added to the carrying value of the oil and gas properties. As of October 19, 2015, it is too early to provide stabilized production forecasts. Non-Binding Letter of Intent In July 2014, we entered into a non-binding letter of intent (“LOI”) with Canadian Chamber of Commerce in South China (the “Investor”) for an investment of up to $75 million in our company. The Investor is working with us to identify two new projects and provide the capital needed by us to acquire and develop those projects and develop the existing Compeer project. The $75 million would be disbursed in three phases. Phase 1 would be an investment of $10 million for Project A, which is anticipated to consist of acquiring production, production enhancement, re-entry and infill drilling. Phase 2 would be an investment of $30 million for Project B, which is anticipated to be the acquisition of a larger scale project than Project A. The final phase 3 would be an investment of $35 million to develop the 8 sections (5,120 acres) of our current Compeer asset in Alberta. As of October 19, 2015, we are working on the evaluation after each phase to determine a fair market price for the investment in order to reduce dilution to the current shareholders of our company. As the LOI is non-binding, there is no commitment from the Investor and any potential investment would be subject to satisfactory due diligence by the Investor. Future Development Costs During fiscal 2016 we plan to focus on the exploration and drilling of the Farmout Lands, identify and complete additional asset acquisition(s), and pursue joint venture agreements with third parties to explore for oil and gas in Canada and the United States. We plan to drill 32 additional wells (Including 16 Potential reserve category wells) at approximately $1,200,000 per well. Early estimates indicate the costs to perform the work outlined in our business plan would range from $37 million to $40 million. Results of Operations The following summary of our results of operations should be read in conjunction with our unaudited financial statements for the three and six month period ended August 31, 2015 and 2014 which are included herein: For the three months ended For the six months ended August 31, 2015 August 31, 2014 August 31, 2015 August 31, 2014 Oil and gas sales $
